Perkins, J.
Franklin sued Littler for the amount of a note he alleged he had left with the latter for collection.
Littler answered in several paragraphs, to one of which a demurrer was sustained, and no exception taken. The other paragraphs were, a general denial; an allegation that the defendant had never collected the note; that the maker of it was insolvent, &c.
Reply. Trial by jury; judgment for the plaintiff. On the trial, the defendant offered to prove that the plaintiff had written him instructions not to attempt to collect the note of the maker, but to exchange it for the note of another person named if he could, which he had done, &c. This proof he offered to make by proving the contents of the letters of instruction, having first clearly shown that he had deposited the letters with another person, to be kept during his absence from home, and that while so on deposit they had been accidentally destroyed. But the Court refused to permit the proof to be made. It does not appear that the proof was objected to, or rejected on the ground of its irrelevancy to the issues made; but rather for want of sufficient proof of loss.
R. A. Chandler, for the appellant.
We think the evidence should have been admitted. The loss was sufficiently proved.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.